Exhibit 10.31



 

AMENDMENT NO. 2 TO SUBLEASE AGREEMENT

 

This Amendment No. 2 to Sublease Agreement (this “Amendment”) is made and
entered into this 29nd day of July 2019, with an effective date of August 1,
2019, by and between StartUptown dba Avenu (“Tenant”), and NeuBase Therapeutics
Inc. (“Subtenant”). Tenant has previously amended its lease agreement with
Carnegie Mellon University (“Landlord”) dated May 3, 2019 (the “Prime Lease”), a
copy of which is attached as an exhibit to this Sublease.

 

WITNESSETH

 

WHEREAS, Tenant and Subtenant entered into that certain Lease Agreement, dated
as of March 12, 2019 (the “Sublease”); and

 

WHEREAS, by this Amendment, the parties desire to amend the Sublease as provided
herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows;

 

1.The first sentence of the PREMISES section is amended by deleting “1,443
rentable square feet” and replacing it with “2,197 rentable square feet.”

 

2.The first sentence of the SUBLEASE PAYMENTS section of the Sublease is amended
by deleting “4,521.40” and replacing it with “$6.883.93”.

 

3.Exhibit A to the Sublease is hereby deleted and replaced with Exhibit A
attached hereto.

 

4.Except as otherwise provided herein, the terms and conditions of the Sublease
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first set forth above.

 

TENANT     /s/ Sean C. Luther   Start Uptown dba Avenu   by: Sean C. Luther  
Executive Director  

 

 

SUBTENANT     /s/ Dr. Dietrich Stephan   NeuBase Therapeutics Inc.   by: Dr.
Dietrich Stephan  

 





 

 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

Certain suites located on the 3rd floor of the Pittsburgh Technology Center, 700
Technology Drive, Pittsburgh, PA 15213, designated as: Room 3316 comprised
of 621 SF, Room 3321 comprised of 187 SF, Room 3323 comprised of 154 SF,
Room 3325 comprised of 152 SF, Room 3327 comprised of 329 SF, and Room 3415
comprised of 601 SF;

 

And certain suites located on the 4th floor designated as: Room 4315 comprised
of 153 SF.

 

[tm1927377d1_ex10-31img001.jpg]

 









